COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-09-327-CV


JEW ARA O. DILLARD                                                   APPELLANT

                                            V.

U.S. BANK NATIONAL                                               APPELLEE
ASSOCIATION, AS TRUSTEE FOR
THE SPECIALTY UNDERW RITING
AND RESIDENTIAL FINANCE
TRUST MORTGAGE LOAN ASSET-
BACKED CERTIFICATES SERIES
2006-BC4
                            ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                        ------------

               MEMORANDUM OPINION ON REHEARING 1

                                        ------------

      The court has considered “Appellee’s Motion To Dismiss.” In considering this

motion to dismiss, the court took into account the following procedural background.

      Appellant Jewara O. Dillard, proceeding pro se, timely filed her notice of

appeal, and her briefing deadline was set for December 17, 2009. An extension was




      1
           See Tex. R. App. P. 47.4.
granted, and the brief was due February 1, 2010. Appellant failed to file a brief, and

this appeal was dismissed.

       Appellant thereafter filed a motion to reconsider, which we treated as a motion

for rehearing and granted after reviewing a response from Appellee. In our order

granting Appellant’s motion to reconsider, we withdrew our prior opinion and

judgment and ordered her brief due on or before April 15, 2010.

       Appellant failed to meet the April 15, 2010 deadline and instead filed a motion

to extend the time to file her brief. W e granted the motion, stating that Appellant

“shall file appellant’s brief on Wednesday, May 26, 2010.                      NO FURTHER

EXTENSIONS WILL BE GRANTED.”                     Appellant failed to file her brief by that

deadline.

       Appellee has filed a motion to dismiss, arguing that “[s]ince the Appellant

failed to file a Brief and has failed on two occasions to comply with orders from this

honorable Court, this Court should dismiss this appeal.” Because Appellant’s brief

has not been filed, we grant Appellee’s motion and dismiss the appeal for want of prosecution. See

Tex. R. App. P. 38.8(a), 42.3(b).




                                                            SUE W ALKER
                                                            JUSTICE

PANEL: W ALKER, MCCOY, and MEIER, JJ.

DELIVERED: June 17, 2010



                                                2